Kincheloe, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for ■the parties hereto:
It is hereby stipulated and agreed subject to the approval of the court that at the time of exportation of the merchandise involved herein, such or similar ■merchandise was freely offered to all purchasers in the principal markets of England in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States at the per se entered values of the respective items plus five shillings per gross yards, less 2)4 per centum, plus packing.
It is further stipulated and agreed that there was no higher foreign value for the merchandise involved herein at the time of exportation of the imported merchandise.
It is further stipulated and agreed that this case may be submitted on the foregoing stipulation.
On tlie agreed facts I find tbe export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are the per se entered values, plus 5 shillings per •gross yards, less 2% per centum, plus packing.
Judgment will be rendered accordingly.